Exhibit 10.1

ASSET EXCHANGE AND SUBSTITUTION AGREEMENT

This Asset Exchange and Substitution Agreement (the “Agreement”) is dated as of
April 24, 2006, and is by and among Universal Health Realty Income Trust, a
Maryland real estate investment trust (the “Trust”), and Universal Health
Services, Inc., a Delaware corporation and certain of its wholly-owned
subsidiaries (“UHS”).

W I T N E S S E T H:

WHEREAS, the Trust currently owns the property described in Exhibit A hereto,
which property constitutes the real property comprising Chalmette Medical Center
(“Chalmette”), located in Chalmette, Louisiana, other than the certain capital
additions to Chalmette that are owned by UHS (the “Trust Property”);

WHEREAS, the Trust Property was leased by the Trust, as lessor, to Chalmette
Medical Center, Inc., a Louisiana corporation f/k/a UHS of De La Ronde, Inc.
(“CMC”), a wholly-owned subsidiary of UHS, as lessee, pursuant to that certain
lease dated March 24, 1988 (the “Lease”), which Lease incorporates the terms and
conditions of that certain Master Lease Document, General Terms and Conditions,
dated December 24, 1986, by and among the Trust and certain wholly-owned
subsidiaries of UHS, together with all amendments thereto (the “Master Lease”);

WHEREAS, during the third quarter of 2005, the Trust Property was severely
damaged and closed as a result of Hurricane Katrina and the medical center
located thereon was rendered Unsuitable for its Primary Intended Use, as such
phrase is defined in the Master Lease;

WHEREAS, in accordance with the terms of Section 14.2 of the Master Lease, and
as part of an overall evaluation of certain other leases between subsidiaries of
UHS and the Trust, UHS has elected to exchange and substitute new properties
pursuant to and in accordance with the provisions of Article XXII of the Master
Lease rather than restore the Trust Property or simply purchase the Trust
Property from the Trust for cash;

WHEREAS, independent appraisals were obtained by the Trust and UHS which
indicated that the pre-Hurricane Katrina fair market value of the Trust Property
was $23,965,000, including the fair market value of the land, which was
appraised for approximately $2.6 million;

WHEREAS, the Trust currently owns the real property comprising Southwest
Healthcare System- Inland Valley Campus, The Bridgeway and Wellington Regional
Medical Center, other than the certain capital additions to such properties, and
leases such properties to subsidiaries of UHS;

WHEREAS, the property described in Exhibit B hereto, which property consists
solely of the certain capital additions located at the Southwest Healthcare
System- Inland Valley Campus, The Bridgeway and Wellington Regional Medical
Center (such capital additions at the respective properties are collectively the
“UHS Property”) will be transferred to UHT by the respective owners, each
wholly-owned subsidiaries of Universal Health Services, Inc.;

WHEREAS, UHS is the current owner of the UHS Property;

WHEREAS, certain capital additions are underway at Southwest Healthcare—Inland
Valley Campus but not yet completed and UHS desires to complete them for the
benefit of the Trust;



--------------------------------------------------------------------------------

WHEREAS, the Trust has agreed to accept (1) $2.6 million of assets of The
Bridgeway in exchange for the Chalmette land (the “Exchange”), (2) the remaining
assets of the UHS Property in substitution for the Trust Property (the
“Substitution”) and (3) to pay an amount in cash equal to the value of the UHS
Property transferred pursuant to the Exchange and Substitution upon the
completion of the capital additions at Southwest Healthcare System- Inland
Valley Campus in excess of the $23,965,000 fair market value of the Trust
Property (the “Payment”), in full and complete satisfaction of the obligations
of UHS under Article XXII of the Master Lease, and UHS desires to effect the
Exchange, Substitution and Payment;

WHEREAS, the Trust intends to structure the Exchange herein contemplated as a
like-kind exchange of property under the provisions of Section 1031 of the
Internal Revenue Code of 1986, as amended (the “IRC”);

WHEREAS, the Trust intends to structure the Substitution herein contemplated as
a receipt of proceeds as a result of an involuntary conversion under the
provisions of Section 1033 of the IRC; and

WHEREAS, in connection with the Exchange and Substitution, UHS desires that the
Trust terminate the Lease, in accordance with the terms thereof.

NOW, THEREFORE, in consideration of the mutual premises herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

EXCHANGE AND SUBSTITUTION OF ASSETS AND TERMINATION OF LEASE

Section 1.1 As soon as is practicable, on such date agreed to by the parties
hereto (the “Closing Date”), subject to the terms and conditions of the
Agreement, the Trust agrees to convey to UHS good and marketable fee simple
title to the Trust Property, free and clear of all liens and encumbrances except
for Permitted Encumbrances (as hereinafter defined) and the Trust will terminate
the Lease. Contemporaneously therewith, subject to the terms of this Agreement,
UHS agrees to convey to the Trust, in exchange and substitution for the Trust
Property and the Payment, good and marketable title to the UHS Property, free
and clear of all liens and encumbrances except for Permitted Encumbrances.
“Permitted Encumbrances” shall mean (a) liens, if any, for taxes, assessments
and governmental charges not yet due and payable or delinquent, and (b) such
other matters affecting the Trust Property or the UHS Property as UHS or the
Trust may respectively approve. In addition thereto, after the Closing Date, on
such date and time as may be designated by the parties hereto, the Trust shall
deliver the Payment to UHS by check, wire transfer, or such other form of
payment as may be mutually agreed upon by the parties hereto upon the
substantial completion of the capital additions at Southwest Healthcare
System-Inland Valley Campus as certified by HKS Architects, the architects
retained by UHS to design and review the construction of such capital additions
(the “Architects”).

Section 1.2 On the Closing Date, the Trust shall duly deliver an executed and
acknowledged special warranty deed to the Trust Property and assignments of any
leases and Permits (as hereinafter defined) held by the Trust as owner of the
Trust Property (collectively, the “Trust Deed”). Contemporaneously therewith,
UHS shall duly deliver an executed and acknowledged special warranty deed to the
UHS Property and assignment of any Permits held by UHS as owner of the UHS
Property. “Permits” means all assignable permits, consents, approvals,
franchises, leases, conditional use permits and other certificates, including
certificates of

 

2



--------------------------------------------------------------------------------

occupancy or any other governmental approvals or authorizations necessary to
permit the use of the Trust Property or the UHS Property, as the case may be, in
accordance with the terms hereof. Notwithstanding anything to the contrary
contained herein, including Sections 1.6 and 4.1 hereof, on the Closing Date,
the Trust shall deliver the Trust Deed to UHS, duly registered in the name of
UHS.

Section 1.3 The conveyance of the Trust Property and the UHS Property shall
include the conveyance of all of the Trust’s and of UHS’ respective right, title
and interest in and to all leases, Permits and warranties and in and to all
Fixtures, as defined in the Lease, and, with respect to the Trust Property, all
insurance proceeds, but shall not include any other furniture, equipment,
inventory and other items of personal property owned by the Trust or UHS, as the
case may be, and located or used in or in connection with the operation of
Chalmette Medical Center or at Southwest Healthcare—Inland Valley Campus, The
Bridgeway and Wellington Regional Medical Center, respectively, or any Permits
relating to the use of the Trust Property or the UHS Property, respectively,
other than those required to be held by the owner of the Trust Property or the
UHS Property, as the case may be, all of which are and shall remain the property
of the Trust or UHS, as the case may be.

Section 1.4 On the Closing Date, the Trust shall prepare a short form memorandum
regarding termination of the Lease, duly executed and acknowledged to be duly
recorded or filed for recordation in the manner required by the laws of St.
Bernard Parish, State of Louisiana.

Section 1.5 As of the Closing Date, there shall be no adjustment of real or
personal property taxes, assessments, water charges, ground rents, utilities or
for premiums on existing insurance policies or any other items relating to the
operation of the Trust Property, it being understood by the parties that CMC as
lessee under the Lease was obligated to pay the same under the terms of the
Lease and shall remain obligated to pay the same.

Section 1.6 On the Closing Date, the Trust and UHS shall respectively transfer,
and UHS and the Trust shall respectively take title to, the Trust Property and
the UHS Property in their present physical condition, subject to the completion
of the Southwest Healthcare System-Inland Valley Campus capital additions by UHS
and subject to reasonable use, wear and tear between the date hereof and the
Closing Date without any warranty whatsoever, express or implied, as to its
condition, habitability, or fitness for any particular purpose; and the Trust
and UHS hereby waive any of the same.

Section 1.7 UHS expects to complete the capital additions at Southwest
Healthcare System-Inland Valley Campus, described in Exhibit B hereto on or
before December 31, 2006. Upon substantial completion of the capital additions
as certified by the Architects, the Trust shall deliver the Payment as set forth
in Section 1.1. If UHS fails to timely complete such capital additions, UHS
shall offer to either, subject to the approval of the Trust, provide alternative
substitution property or pay to the Trust an amount in cash equal to the
substitution value of the capital addition as determined by the Architects.

Section 1.8 The Trust intends to structure (a) the Exchange herein contemplated
as a like-kind exchange of property under the provisions of Section 1031 of the
IRC, and (b) the Substitution herein contemplated as an involuntary receipt of
proceeds under the provisions of Section 1033 of the IRC. UHS agrees to
cooperate with the Trust, when requested, to structure these transactions in
such manner, including, without limitation, the execution of any documents,
including an amendment to the Agreement, if required, provided that such actions
will

 

3



--------------------------------------------------------------------------------

not require UHS to incur any additional costs, liability or expense, and UHS is
held harmless against any liability arising because of the intended like-kind
exchange or substitution, or any challenge to or failure of these transactions
to qualify for such treatment.

ARTICLE II

CLOSING

Section 2.1 The closing shall be held at the offices of Fulbright & Jaworski
L.L.P., 666 Fifth Avenue, New York, New York 10103 on the Closing Date or at
such other place and at such other time as shall be mutually agreed upon by the
parties.

ARTICLE III

CONDITIONS TO THE OBLIGATION OF THE TRUST TO CLOSE

The obligations of the Trust hereunder are subject to the conditions set forth
in this Article III.

Section 3.1 As of the Closing Date, the UHS Property shall have been transferred
to the Trust, in accordance with the terms and conditions of this Agreement, and
the representations and warranties made in this Agreement and in any
certificates delivered pursuant hereto by UHS shall be true and correct on and
as of the Closing Date and all the covenants made by UHS herein shall have been
complied with on or prior to the Closing Date, and the Trust shall have received
a certificate, dated the Closing Date, of an executive officer of UHS to that
effect.

Section 3.2 On or prior to the Closing Date, KPMG LLP shall have furnished its
written opinion that addresses the certain items set forth in Section 22.1(d) of
the Master Lease.

Section 3.3 All proceedings in connection with the transactions contemplated
herein and all documents and certificates incident thereto shall be satisfactory
in form and substance to the Trust. The Trust shall have received such other
documents and certificates incident to the transaction as the Trust shall
reasonably request.

ARTICLE IV

CONDITIONS TO THE OBLIGATION OF UHS TO CLOSE

The obligations of UHS hereunder are subject to the conditions set forth in this
Article IV.

Section 4.1 As of the Closing Date, the Trust Property shall have been
transferred to UHS, in accordance with the terms and conditions of the
Agreement, and the representations and warranties made in the Agreement and in
any certificates delivered pursuant hereto by the Trust shall be true and
correct on and as of the Closing Date and all the covenants made by the Trust
herein shall have been complied with on or prior to the Closing Date, and UHS
shall have received a certificate, dated the Closing Date, of an executive
officer of the Trust to that effect.

Section 4.2 On the Closing Date, the Lease shall terminate, provided that CMC
and UHS, as guarantor under the Lease, shall remain liable for all rents or
other sums to be paid by CMC under the Lease for the period up to the Closing
Date and for all obligations surviving termination of the Lease in accordance
with its terms.

 

4



--------------------------------------------------------------------------------

Section 4.3 All trust and other proceedings in connection with the transactions
contemplated herein and all documents and certificates incident thereto shall be
satisfactory in form and substance to UHS. UHS shall have received such other
documents and certificates incident to the transaction as UHS shall reasonably
request.

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PARTIES

Section 5.1 To induce UHS to acquire the Trust Property, the Trust represents
and warrants to and agrees with UHS as to itself or the Trust Property, as
follows:

Section 5.1.1 The Trust is a real estate investment trust duly organized,
validly existing and in good standing under the laws of the State of Maryland
with full power, authority and legal right to execute and deliver, and to
perform and observe the provisions of the Agreement and all other instruments
provided for herein to which it is a party and to carry out the transactions
contemplated hereby.

Section 5.1.2 This Agreement has been, and on the Closing Date all other
Documents (as hereinafter defined) to be delivered pursuant to this Agreement on
or before the Closing Date will have been, duly authorized, executed and
delivered by the Trust, as required, and constitute the valid and binding
agreements of the Trust, enforceable in accordance with their terms except
(i) that such enforcement may be subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights and (ii) that the remedy of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. For the purposes hereof, “Documents” shall include this
Agreement, the deed to the Trust Property, the assignment of the leases, Permits
and warranties relating to the Trust Property and any notes, mortgages or deeds
of trust or other agreements entered into by the Trust pursuant to the terms
hereof.

Section 5.1.3 The Trust is a solvent entity and (a) has filed all tax returns
which are required to be filed by it and (b) is not in default in the payment of
any taxes levied or assessed against it or any of its assets, or under judgment,
order, decree, rule or regulation of any court, arbitrator, administrative
agency or other governmental authority to which it may be subject which would,
in each case or in the aggregate, materially and adversely affect the
transactions contemplated hereby.

Section 5.1.4 No material consent, approval or other authorization of, or
registration, declaration or filing with, any court or governmental agency or
commission is required for the due execution, delivery or performance of this
Agreement or any of the other Documents by the Trust, or for the validity or
enforceability thereof against the Trust (except those, if any, already
obtained), or for the payment of any amounts by the Trust thereunder other than
the recording or filing for recordation of the deed of the Trust Property, or to
carry out the transactions contemplated in this Agreement or the other
Documents.

Section 5.1.5 There are no actions, proceedings or investigations pending or, to
the best knowledge of the executive officers of the Trust, threatened against
the Trust, before or by any court, arbitrator, administrative agency or other
governmental authority which are expected, in its reasonable judgment, to
materially and adversely affect its financial condition or operations, or its
ability to carry out the transactions contemplated in this Agreement.

 

5



--------------------------------------------------------------------------------

Section 5.1.6 The execution and delivery of this Agreement and the Documents,
compliance with the provisions thereof and the consummation of the transactions
therein contemplated by the Trust, will not result in (1) any material breach or
violation of (i) any material law or governmental rule or regulation applicable
to the Trust now in effect, (ii) any provision of the Declaration of Trust or
By-Laws of the Trust, (iii) any judgment, order or decree of any court,
arbitrator, administrative agency or other governmental authority binding upon
the Trust, (iv) any material agreement or instrument to which the Trust is a
party or by which it or the Trust Property is bound, or (2) the creation of any
material lien, claim or encumbrance (other than the Permitted Encumbrances) upon
the Trust Property.

Section 5.1.7 Subject to the responsibility of CMC pursuant to the terms of the
Lease, the Trust unconditionally and irrevocably indemnifies and agrees to
defend and hold harmless CMC from and against any and all material damage,
liability, loss, cost or expense, including, without limitation, costs and
reasonable legal fees arising from (A) the placing of any lien, mortgage or
other encumbrance on the Trust Property in connection with any claim asserted
against the Trust; or (B) the failure of any of the Documents to be valid,
binding and enforceable in accordance with the terms thereof against the Trust.

Section 5.1.8 The Trust hereby accepts the UHS Property in full and complete
satisfaction of the obligations of UHS under Article XXII of the Master Lease.

Section 5.2 To induce the Trust to sell the Trust Property and to terminate the
Lease, UHS represents and warrants to and agrees with the Trust as follows:

Section 5.2.1 UHS is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware with full power, authority and
legal right to execute and deliver, and to perform and observe the provisions of
this Agreement and all other instruments provided for herein to which it is a
party and to carry out the transactions contemplated hereby.

Section 5.2.2 This Agreement has been, and on the Closing Date all other
Documents to be delivered pursuant to this Agreement on or before the Closing
Date will have been, duly authorized, executed and delivered by UHS, as
required, and constitute the valid and binding agreements of UHS, enforceable in
accordance with their terms except (i) that such enforcement may be subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights and (ii) that the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought. For the purposes hereof, “Documents”
shall include this Agreement, the assignment of the Permits and warranties
relating to the UHS Property and any notes, mortgages or deeds of trust or other
agreements entered into by UHS pursuant to the terms hereof.

Section 5.2.3 UHS is a solvent entity and (a) has filed all tax returns which
are required to be filed by it and (b) is not in default in the payment of any
taxes levied or assessed against it or any of its assets, or under judgment,
order, decree, rule or regulation of any court, arbitrator, administrative
agency or other governmental authority to which it may be subject which would,
in each case or in the aggregate, materially and adversely affect the
transactions contemplated hereby.

Section 5.2.4 No material consent, approval or other authorization of, or
registration, declaration or filing with, any court or governmental agency or
commission is required for the due execution, delivery or performance of this
Agreement or any of the other

 

6



--------------------------------------------------------------------------------

Documents by UHS, or for the validity or enforceability thereof against UHS
(except those, if any, already obtained), or for the payment of any amounts by
UHS thereunder other than the recording or filing for recordation of the deed or
other transfer documents relating to the UHS Property, or to carry out the
transactions contemplated in this Agreement or the other Documents.

Section 5.2.5 There are no actions, proceedings or investigations pending or, to
the best knowledge of the executive officers of UHS, threatened against UHS,
before or by any court, arbitrator, administrative agency or other governmental
authority which are expected, in its reasonable judgment, to materially and
adversely affect its financial condition or operations, or its ability to carry
out the transactions contemplated in this Agreement.

Section 5.2.6 The execution and delivery of this Agreement and the Documents,
compliance with the provisions thereof and the consummation of the transactions
therein contemplated by UHS, will not result in (1) any material breach or
violation of (i) any material law or governmental rule or regulation applicable
to UHS now in effect, (ii) any provision of the Certificate of Incorporation or
By-Laws of UHS, (iii) any judgment, order or decree of any court, arbitrator,
administrative agency or other governmental authority binding upon UHS, (iv) any
material agreement or instrument to which UHS is a party or by which it or the
UHS Property is bound, or (2) the creation of any material lien, claim or
encumbrance (other than the Permitted Encumbrances) upon the UHS Property, or
(3) a revocation, withdrawal, termination, or limitation on any license,
consent, certificate of need, approval, eligibility or program described in
Section 5.2.9.

Section 5.2.7 To the knowledge of UHS:

(i) UHS has not received any notice of any actual or claimed violation of any
applicable municipal, county, state or Federal laws, regulations, ordinances,
standards or orders or any municipal, health, building and zoning laws and
regulations (including, without limitation, the fire safety code) where the
failure to comply therewith could have a material adverse effect on the
business, property, condition (financial or otherwise) or operation of the UHS
Property as it is presently being operated;

(ii) to the best knowledge of UHS, there are no outstanding deficiencies or work
orders of which it has received notice from any authority having jurisdiction
over the UHS Property requiring conformity to any applicable statute,
regulation, ordinance or bylaw pertaining to the type of facility presently
being operated on the UHS Property, including but not limited to the Medicare
and Medicaid Programs; and

(iii) UHS is not aware of any notice of any claim, requirement or demand of any
licensing or certifying agency supervising or having authority over the UHS
Property or otherwise to rework or redesign it so as to conform to or comply
with any existing law, code or standard which has not been fully satisfied prior
to the date hereof.

Section 5.2.8 UHS unconditionally and irrevocably indemnifies and agrees to
defend and hold harmless the Trust from and against any and all material damage,
liability, loss, cost or expense, including, without limitation, costs and
reasonable legal fees arising from (A) the placing of any lien, mortgage or
other encumbrance on the UHS Property in connection with

 

7



--------------------------------------------------------------------------------

any claim asserted against the Trust; or (B) the failure of any of the Documents
to be valid, binding and enforceable in accordance with the terms thereof
against UHS.

Section 5.2.9 The UHS Property is duly and properly licensed under all
applicable Federal, state and local laws, ordinances and regulations and in
conformance with all insurance requirements, and holds all other consents,
certificates of need and approvals issued, and has satisfied all eligibility and
other similar requirements imposed, by hospital, health or similar regulatory
bodies, administrative agencies or other governmental bodies, agencies or
officials, or that relate to private or governmental programs for the
reimbursement or payment of health care costs. There is no action pending or, to
the best of UHS’ knowledge, recommended or threatened by the appropriate state
or Federal agency having jurisdiction thereof, either to revoke, withdraw or
suspend any license to operate the UHS Property nor is there any decision or
threat not to renew any provider agreement related to the UHS Property, or any
action of any other type which would have a material adverse effect on the UHS
Property, its operations or business.

Section 5.2.10 The capital additions at Southwest Healthcare System-Inland
Valley Campus are being constructed in accordance with the plans and design of
the Architects.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Except as otherwise provided by the same, all agreements,
representations and warranties made by the Trust and UHS herein and in all
certificates and other instruments delivered pursuant to this Agreement shall
survive the execution and delivery of this Agreement for a period of three years
from the Closing Date.

Section 6.2 All notices, demands and other communications hereunder shall be in
writing and delivered, telegraphed or mailed (by first class registered or
certified mail, postage prepaid or by overnight courier service) addressed as
follows:

 

  (a) If to the Trust:

Universal Health Realty Income Trust

Universal Corporate Center

367 South Gulph Road

P.O. Box 61558

King of Prussia, PA 19406-0958

Attention: Chief Financial Officer

with a copy to:

Fulbright & Jaworski L.L.P.

666 Fifth Avenue

New York, NY 10103

Attention: Warren J. Nimetz

 

  (b) if to UHS:

Universal Health Services, Inc.

Universal Corporate Center

367 South Gulph Road

P.O. Box 61558

King of Prussia, PA 19406-0958

Attention: President

 

8



--------------------------------------------------------------------------------

or to such other address as may hereafter be designated by any party for such
other purpose, and shall be effective upon receipt if hand delivered or
delivered by overnight courier or upon the expiration of the fifth business day
after the day of mailing.

Section 6.3 This Agreement shall be binding upon the Trust and UHS, and their
respective successors and assigns. The rights and obligations of any party
hereto under this Agreement may not be assigned by any party hereto without the
prior written consent of each of the parties hereto.

Section 6.4 This Agreement, together with the other Documents, the Exhibits
hereto and such other documents as are referred to herein, constitute the entire
agreement of the parties in respect of the subject matter described herein, and
may not be changed or modified except by an agreement in writing signed by the
parties.

Section 6.5 This Agreement may be executed in any number of counterparts, each
of which shall be a valid and binding original, but all of which together shall
constitute one and the same instrument.

Section 6.6 In the event any provision of this Agreement is deemed to be
invalid, illegal or unenforceable, the remainder of the Agreement shall be valid
and enforceable.

Section 6.7 If any legal action is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of this Agreement,
the successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees and other costs incurred in that action in addition
to any other relief to which it or they may be entitled.

Section 6.8 THE DECLARATION OF TRUST ESTABLISHING UNIVERSAL HEALTH REALTY INCOME
TRUST, FILED AUGUST 6, 1986, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS
THERETO (THE “DECLARATION”), IS DULY FILED IN THE OFFICE OF THE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDES THAT THE NAME
“UNIVERSAL HEALTH REALTY INCOME TRUST,” REFERS TO THE TRUSTEES UNDER THE
DECLARATION COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY; AND
THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF THE TRUST SHALL BE
HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR
CLAIM AGAINST, THE TRUST. ALL PERSONS DEALING WITH THE TRUST, IN ANY WAY, SHALL
LOOK ONLY TO THE ASSETS OF THE TRUST FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.

Section 6.9 All costs and expenses of consummating the transactions contemplated
by this Agreement shall be paid for by UHS. The costs and expenses payable by
UHS shall include, but not be limited to, (i) all taxes, including, without
limitation, documentary transfer taxes, documentary stamp taxes, mortgage taxes,
intangible taxes, sales and similar taxes applicable to the transactions
contemplated herein together with interest and penalties, if any, thereon, but
excluding any income taxes of the Trust, (ii) all legal fees and disbursements
of

 

9



--------------------------------------------------------------------------------

counsel to UHS incurred in connection with the preparation of this Agreement and
the transactions contemplated hereby and (iii) all costs and charges related to
recording fees.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written by their respective duly authorized
officers.

 

UNIVERSAL HEALTH REALTY

INCOME TRUST

By:  

/s/ Cheryl K. Ramagano

 

Cheryl K. Ramagano, Vice President

 

UNIVERSAL HEALTH SERVICES, INC.

By:  

/s/ Steve Filton

 

Steve Filton, Senior Vice President and Chief

Financial Officer

 

UNIVERSAL HEALTH SERVICES OF RANCHO SPRINGS, INC. By:  

/s/ Steve Filton

 

Steve Filton, Vice President

 

THE BRIDGEWAY, INC.

By:  

/s/ Steve Filton

 

Steve Filton, Vice President

 

WELLINGTON REGIONAL MEDICAL CENTER INCORPORATED By:  

/s/ Steve Filton

 

Steve Filton, Vice President

 

10



--------------------------------------------------------------------------------

Exhibit A

CHALMETTE MEDICAL CENTER

The property is located at 9001 Patricia Street, Chalmette, LA 70043 and
contains 10.0 acres, including an estimated 1.5 acres of excess land. The
property is rectangular-shaped and has 565.12 feet of frontage on the north side
of Patricia Street, and 492.6 feet of frontage on the east side of De LaRone
Street (formerly Village Square Road).

Chalmette Medical Center, which was previously located on the property, formerly
consisted of 99,706 square feet, including a 1,590 square foot MRI building and
drive-under canopy. The original 64,233 hospital was constructed in 1981. A
5,368 square foot ER/radiology addition was completed in 1990 and a 2,925 square
foot ICU addition was added in 1992. A 20-bed, 25,590 square foot medical and
surgery wing was added in 1998.



--------------------------------------------------------------------------------

Exhibit B

SOUTHWEST HEALTHCARE SYSTEM – INLAND VALLEY CAMPUS

The capital addition to the Inland Valley Campus will expand capacity by adding
a second story to the hospital primarily consisting of 44 new medical/surgical
beds and an ICU expansion. The planned expansion consists of 3,462 square feet
on the first floor, and 20,522 square feet on the second floor, for a total of
23,984 square feet. The center core of the first floor will consist of a
mechanical room, electrical equipment room, and a refrigerated body holding
area. The remaining area of the first floor will consist of covered parking. The
second floor will house 44 new beds, which will connect via an enclosed second
floor bridge to the current 2-west med/surg unit. The total cost of this capital
addition is expected to be $12,160,000 and it is expected to be completed in the
fourth quarter of 2006.

THE BRIDGEWAY

The capital addition to The Bridgeway was a two story, 20,000 square foot
freestanding psychiatric unit, which includes 14 semi-private rooms for a total
of 28 additional patient beds. The total cost of this project was $4,071,823 and
it was completed January 1, 2005.

WELLINGTON REGIONAL MEDICAL CENTER

The capital addition to Wellington Regional Medical Center was a bed tower
expansion including eight ICU beds, six beds of NICU, conversion of 24
semi-private rooms to private, the conversion of seven LDRP rooms to LDR and the
addition of ten observation beds. The total cost of this project was $8,925,718
and it was completed April 1, 2004.